DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 & 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert et al. (US PGPub 20170063332).
As per claim 23:
Gilbert et al. discloses in Fig. 1 & 5:
An electronics module (electrical filter 500) having at least one radio frequency filter ([0103]) including at least one surface acoustic wave resonator, the surface acoustic wave resonator comprising:
a multilayer piezoelectric substrate (piezoelectric layer 103, layer 109 and substrate 108) including a layer of piezoelectric material (piezoelectric layer 103) having a lower surface, and a layer of a second material (layer 109, or in an alternate interpretation, substrate 108) different from the piezoelectric material (109 may be silicon dioxide, [0050], and 108 may be silicon [0039]) having an upper surface bonded to the lower surface of the layer of piezoelectric material, the second material reducing insertion loss, increasing power durability, increasing reliability, and/or reducing sensitivity of operating parameters of the filter to changes in temperature (109 being formed of silicon oxide, a known temperature compensation material, as admitted by applicant, page 8, para 2, and silicon is of the materials cited as the disclosed invention, as seen in claim 7), the upper surface of the layer of the second material including a trap rich layer (layer 112 matches to roughened second surface 111 of the piezoelectric layer, [0050], and surface region 108’’ is noted as being trap rich [0037]) which reduces a parasitic surface conductivity of the layer of second material (a surface with defects produces this, as admitted by applicant, p. 15 last para); 
a plurality of interdigital transducer electrodes (interdigitated electrodes 102) disposed on the multilayer piezoelectric substrate.

As per claim 24:
Gilbert et al. discloses in Fig. 1 & 5:
An electronic device (duplexer, [0103]) with an electronics module (electrical filter 500) having at least one radio frequency filter ([0103]) including at least one surface acoustic wave resonator, the surface acoustic wave resonator comprising:
a multilayer piezoelectric substrate (piezoelectric layer 103, layer 109 and substrate 108) including a layer of piezoelectric material (piezoelectric layer 103) having a lower surface, and a layer of a second material (layer 109, or in an alternate interpretation, substrate 108) different from the piezoelectric material (109 may be silicon dioxide, [0050], and 108 may be silicon [0039]) having an upper surface bonded to the lower surface of the layer of piezoelectric material, the second material reducing insertion loss, increasing power durability, increasing reliability, and/or reducing sensitivity of operating parameters of the filter to changes in temperature (109 being formed of silicon oxide, a known temperature compensation material, as admitted by applicant, page 8, para 2, and silicon is of the materials cited as the disclosed invention, as seen in claim 7), the upper surface of the layer of the second material including a trap rich layer (layer 112 matches to roughened second surface 111 of the piezoelectric layer, [0050], and surface region 108’’ is noted as being trap rich [0037]) which reduces a parasitic surface conductivity of the layer of second material (a surface with defects produces this, as admitted by applicant, p. 15 last para); 
a plurality of interdigital transducer electrodes (interdigitated electrodes 102) disposed on the multilayer piezoelectric substrate.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-19 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. (US PGPub 20170063332) in view of Bhattacharjee et al. (US PGPub 20170288629), a reference of record.
As per claim 1:
Gilbert et al. discloses in Fig. 1B:
A surface acoustic wave (SAW) resonator (title) comprising: 
a multilayer piezoelectric substrate (piezoelectric layer 103, layer 109 and substrate 108), 
the multilayer piezoelectric substrate including a layer of piezoelectric material (piezoelectric layer 103) having a lower surface bonded ([0033]) to an upper surface of a layer of a second material (layer 109, or in an alternate interpretation, substrate 108) different from the piezoelectric material (109 may be silicon dioxide, [0050], and 108 may be silicon [0039]) that improves the temperature stability and reliability of the SAW resonator (109 being formed of silicon oxide, a known temperature compensation material, as admitted by applicant, page 8, para 2, and silicon is of the materials cited as the disclosed invention, as seen in claim 7), 
the upper surface of the layer of the second material including a trap rich layer (layer 112 matches to roughened second surface 111 of the piezoelectric layer, [0050], and surface region 108’’ is noted as being trap rich [0037]) which reduces a parasitic surface conductivity of the layer of second material (a surface with defects produces this, as admitted by applicant, p. 15 last para); 
a plurality of interdigital transducer electrodes (interdigitated electrodes 102) disposed on the multilayer piezoelectric substrate.
Gilbert et al. does not disclose:
a layer of dielectric material disposed on an upper surface of the interdigital transducer electrodes and the multilayer piezoelectric substrate.
Bhattacharjee et al. discloses in Fig. 13 a functional layer (52) for disposal over an interdigitated electrode (fingers 38) of a SAW resonator ([0004]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the functional layer of Bhattacharjee et al. over the interdigitated electrodes of Gilbert et al. to provide the benefit of enhancing certain characteristics of the resonator, as taught by Bhattacharjee et al. ([0055])

As per claim 2:
Gilbert et al. discloses in Fig. 1B:
	the layer of second material is a continuous layer.

As per claim 3:
Gilbert et al. discloses in Fig. 1B:
the layer of second material is bonded to the lower surface of the layer of piezoelectric material beneath an entirety of the SAW resonator.

As per claim 4:
Gilbert et al. discloses in Fig. 1B:
the second material has a lower coefficient of 20thermal expansion than the piezoelectric material (silicon has a lower coefficient of thermal expansion than Lithium Niobate).

As per claim 5:
Gilbert et al. discloses in Fig. 1B:
The second material has a higher thermal conductivity than the piezoelectric material (silicon has a higher thermal conductivity than Lithium Niobate).

As per claim 6:
Gilbert et al. discloses in Fig. 1B:
the second material has a higher toughness than the piezoelectric material (silicon has a higher toughness than Lithium Niobate).

As per claim 7:
Gilbert et al. discloses in Fig. 1B:
the second material is selected from the group consisting of silicon, aluminum nitride, silicon nitride, magnesium oxide spinel, magnesium oxide crystal, or sapphire (silicon, [0039]).

As per claim 8:
Gilbert et al. discloses in Fig. 1B:
The substrate 108 is disclosed to be thicker than the piezoelectric layer 103, with a thickness of 50-800 µm ([0036]). Gilbert et al. further discloses spurious modes having wavelengths of 6 µm ([0047]).
Gilbert et al. does not disclose that the layer of piezoelectric material is thinner than the layer of the second material.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the layer of piezoelectric material is thinner than the layer of the second material as the thickness of the piezoelectric material is a design parameter that is determined by the primary wavelength of the resonator.

As per claim 10:
Gilbert et al. discloses in Fig. 1B:
the layer of piezoelectric material is directly bonded to the layer of the second material (103 to 109 through atomic bonding, [0051]).

As per claim 11:
Gilbert et al. discloses in Fig. 1B:
the layer of piezoelectric material is covalently bonded to the layer of the second material (103 to 109 through atomic bonding, [0051], wherein atomic bonding between Lithium Niobate or Lithium Tantalate and Silicon dioxide is inherently covalent, and not ionic).

As per claim 12:
Gilbert et al. discloses in Fig. 1B:
the lower surface of the layer of piezoelectric material bonded to the layer of the second material is roughened (surfaces 111 and 112).

As per claim 13:
Gilbert et al. discloses in Fig. 1B:
a plurality of obstacles formed of the second material extend from the upper surface of the layer of the second material into the layer of piezoelectric material ([0047]).

As per claim 14:
Gilbert et al. discloses in Fig. 1B or Fig. 3 in the alternate:
the layer of piezoelectric material (103) is bonded to the layer of the second material (108, or 309 in the alternate) with an adhesive material (109 or silicon layer 330 in the alternate).

As per claim 15:
Gilbert et al. discloses in Fig. 1B:
a layer of silicon dioxide (109, [0050]) disposed between the layer of piezoelectric material and the layer of the second material.

As per claim 16:
Gilbert et al. discloses in Fig. 1B:
the lower surface of the layer of piezoelectric material is directly bonded to an upper surface of the layer of silicon dioxide (103 to 109 through atomic bonding, [0051]).

As per claim 17:
Gilbert et al. discloses in Fig. 1B:
the upper surface of the layer of second material is directly bonded to a lower surface of the layer of silicon dioxide.

As per claim 18:
Gilbert et al. discloses in Fig. 1B:
one of the upper surface or the lower surface of the layer of silicon dioxide is roughened.

As per claim 19:
	Gilbert et al. discloses in Fig. 1B:
	
the upper surface of the layer of silicon dioxide is roughened.
Gilbert et al. further discloses in Fig. 2:
	the lower surface of the layer of silicon dioxide is roughened.
Gilbert et al. does not disclose:
each of the upper surface and the lower surface of the layer of silicon dioxide is roughened.
At the time of filing, it would have been obvious to one of ordinary skill in the art to roughen each of the lower surface of the layer of silicon dioxide of the combination of claim 1 so as to prevent the creation of an inversion layer at the substrate-oxide interface, as taught by Gilbert et al. ([0022-0024]).

As per claim 20:
Gilbert et al. discloses an alternate configuration in Figs. 2 & 3 wherein the lower surface of the layer of silicon dioxide layer (209/309) is roughened.
Gilbert et al. does not disclose:

As per claim 21:
Gilbert et al. does not disclose that the adhesive material is a metal.
Bhattacharjee et al. discloses in Fig. 11:
the use of a metal adhesive material (low resistivity layer 50, which can be metal [0049]) between a piezoelectric substrate and a layer of silicon dioxide (44a)
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the metal adhesive material of Bhattacharjee et al. between the piezoelectric substrate and the silicon dioxide to reduce a spurious response of the device, as taught by Bhattacharjee et al. (abstract).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Gilbert et al. (US PGPub 20170063332) in view of Bhattacharjee et al. (US PGPub 20170288629), a reference of record, as applied to claim 8 above, and further in view of Akiyama et al. (US PGPub 20190288661), a reference of record..
As per claim 9:
The resultant combination does not disclose:
the layer of piezoelectric material is at least twice as thick as a wavelength of a main acoustic wave excitable by the SAW resonator.
	Akiyama et al. discloses:
The layer of piezoelectric material of a SAW resonator may be at least twice as thick as a wavelength of a main acoustic wave excitable by the SAW resonator ([0102]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to make the layer of piezoelectric material of the resultant combination to be at least twice as thick as a wavelength of a main acoustic wave excitable by the SAW resonator to provide the benefit of increasing the Q value, as taught by Akiyama et al. ([0102]).

	Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the combination of limitations found in claims 1, 14-17, & 20 were not found in the prior art, as a silicon dioxide layer would need to be directly between the piezoelectric material and the second material, with the second material being roughened at the bottom, in addition to the combination of the other limitations of the claims, which was not found in the prior art.

Response to Arguments
Applicant’s arguments, see remarks, filed 07/14/2022, with respect to the rejection(s) of claim(s) 1-23 under Bhattacharjee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gilbert et al. and Gilbert et al. in view of Bhattacharjee.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843